IN THE SUPREME COURT OF TEXAS

                                 No. 08-0906

           IN RE  TEXAS BEST STAFF LEASING, INC. D/B/A ALT-SOURCE

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for emergency relief, filed October  27,  2008,
is granted.   All trial court proceedings in Cause  No.  2007-33595,  styled
Gerardo Herrera v. Strong Industries, Inc., in the 280th District  Court  of
Harris County, Texas, are stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this November 07, 2008.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk